74 Mich. App. 613 (1977)
255 N.W.2d 2
SIESS
v.
BUREAU OF PARDONS & PAROLES.
SIESS
v.
McCONNELL.
Docket No. 28590.
Michigan Court of Appeals.
Decided March 31, 1977.
Renfrew, Moir & Burgett, P.C., for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Patrick A. Aseltyne, Assistant Attorney General, for defendants.
Before: D.F. WALSH, P.J., and R.B. BURNS and O.B. BIVINS,[*] JJ.
*614 R.B. BURNS, J.
Plaintiff was the father of Carol Siess, deceased, and is the administrator of her estate. The defendants are members of the State of Michigan Bureau of Pardons and Paroles, the director and assistant director of the Michigan Department of Corrections, and members of the Michigan Corrections Commission.
Plaintiff instituted suit for damages and injunctive relief against the defendants for the death of his daughter, killed by a parolee.
Defendants moved for a summary judgment based on the doctrine of governmental immunity. The trial court granted the motion.
The plaintiff claims that the defendants acted outside the scope of their authority and therefore lose their defense of governmental immunity and are liable to plaintiff.
MCLA 791.235; MSA 28.2305 provides in part: "The release of a prisoner on parole shall be granted solely upon the initiative of the parole board."
The defendants may have made a mistake in granting parole to the involved parolee but such a grant was within the scope of their authority.
MCLA 791.234; MSA 28.2304 provides: "The time of his release on parole shall be discretionary with the parole board."
Walkowski v Macomb County Sheriff, 64 Mich App 460; 236 NW2d 516 (1975), holds that a state official is immune from suit for the consequences of his discretionary acts.
Affirmed. No costs, a public question.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.